Citation Nr: 0529674	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-21 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a chronic lung disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In a decision of October 2000, the RO concluded 
that new and material evidence had not been presented to 
reopen a claim for service connection for migraine headaches.  
Subsequently, in July 2001, the Board remanded that issue to 
the RO with instructions to issue a statement of the case 
pursuant to Manlicon v. West, 12 Vet. App 238 (1999).  In a 
decision of August 2002, the RO concluded that no new and 
material evidence had been presented to reopen a claim for 
service connection for a chronic lung disorder.  Both issues 
have now been perfected for appellate review.  A hearing was 
held at the RO in September 2005 before the undersigned 
Veterans Law Judge. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's claim for service connection for a chronic 
lung disorder was previously denied by the RO in February 
1964 on the basis that there was no evidence that such a 
disorder was treated during service and pulmonary bullae 
diagnosed on a VA examination were not related to service.  
The veteran was notified of the decision and his appellate 
rights in March 1964, but he did not initiate an appeal of 
the decision.

3.  The additional evidence presented since February 1964 
does not raise a reasonable possibility of substantiating 
the claim for service connection for a chronic lung 
disorder. 

4.  The appellant's claim for service connection for migraine 
headaches was previously denied by the RO in June 1964 and 
February 1965 on the basis that the service records made no 
mention of a claimed head injury and a VA examiner in April 
1964 concluded that there was no connection between the 
alleged head injury and the current migraine headaches.  The 
veteran was notified in writing of the decisions, and he 
filed a notice of disagreement, but he did not perfect an 
appeal within the applicable time limit.

5.  The evidence received subsequent to the February 1965 
rating decision is cumulative and redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for migraine headaches.


CONCLUSIONS OF LAW

1.  The February 1964 decision by the RO that denied 
entitlement to service connection for a chronic lung disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2005).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
chronic lung disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  The rating decisions of June 1964 and February 1965 that 
denied entitlement to service connection for migraine 
headaches are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

4.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for migraine headaches.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to reopen 
and substantiate his claims.  The Board concludes the 
discussions in the rating decisions, the statements of the 
case (SOC), the supplemental statements of the case (SSOCs) 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
SOCs and SSOCs included summaries of the evidence which had 
been obtained and considered.  The SOCs and SSOCs also 
included the requirements which must be met to reopen a claim 
for service connection.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The communications, such as letters from the 
RO dated in July 2001, July 2002, and November 2003 provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter from the RO in November 2003 specifically 
advised that the RO needed additional things from the 
veteran, and that it was the veteran's responsibility to make 
sure that the RO received all requested records that were not 
in the possession of a Federal Department or agency.  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini II, that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  A 
VCAA notice was not provided to the appellant before the RO 
decision regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant.  The Court in Mayfield noted that there 
could be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letters and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letters.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his service medical records and VA examination 
reports.  Although the veteran has alleged that his service 
medical records may be incomplete, the Board notes that the 
service medical records which were obtained appear to be 
complete as they span his entire period of service.  
Moreover, the Board notes that the National Personnel Records 
Center has reported that no additional records could be 
located.  The Board concludes that no additional service 
medical records exist, and that efforts to obtain additional 
records would be futile.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the issues on appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Whether There Is New And Material Evidence To Reopen A 
Claim
 For Service Connection For A Chronic Lung Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
bronchiectasis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a chronic lung disorder.  He asserts that his current 
lung disease was incurred in service.  He contends that he 
was hospitalized in service for treatment of a lung disorder.

The appellant's claim for service connection for a chronic 
lung disorder was previously denied by the RO in February 
1964.  The Board notes that the previously considered 
evidence included the veteran's service medical records.  
There was no evidence of treatment in service for a lung 
disorder.  The report of a separation examination conducted 
in July 1946 shows that with respect to whether the veteran 
had any significant disease, wounds or injuries, the only 
item noted was a disorder involving infected ingrown 
toenails.  On the separation examination, a chest X-ray was 
interpreted as being normal.  His lungs were also normal on 
physical examination.  

Also of record in February 1964 was the report of a VA 
examination conducted in January 1964 which reflected a 
diagnosis of pulmonary bullae, right apex, small. 

In the decision of February 1964, the RO noted that the VA 
examination indicated that the veteran had a current 
diagnosis of pulmonary bullae, but further noted that there 
was no record in service of treatment for a lung condition.  
Accordingly, the RO concluded that the pulmonary bullae were 
not related to service and denied the claim.  The veteran was 
notified of the decision and his appellate rights, but he did 
not initiate an appeal.  

The February 1964 rating decision is final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the February 1964 decision that was the last final 
adjudication that disallowed the veteran's claim.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
for a chronic lung disorder was filed in September 2001, the 
regulations in effect since August 29, 2001, are for 
application.  Nevertheless, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

The additional evidence that has been presented since the 
previous decision includes a written statement from the 
veteran dated in June 2002 in which he recounted that he was 
in good health when accepted for service, and that he was 
hospitalized in 1944 at a service hospital for a respiratory 
ailment.  He also reported that he recently had a CT scan of 
his lungs which revealed scar tissue in both lungs.  He 
reported that this made it hard to breath.  

Also presented is a medical statement dated in September 2003 
from Juan Falla, M.D., which indicates that the veteran had 
been under his care since October 1997 for numerous problems.  
The statement does not contain any specific reference to a 
lung disorder.  

Finally, the additional evidence which has been presented 
includes testimony given by the veteran at a hearing held at 
the RO before a hearing officer in October 2004 and at a 
hearing held before the undersigned Veterans Law Judge in 
September 2005.  During the first hearing, he recounted that 
he would not have qualified to be part of an aircraft crew in 
service if he had a pulmonary disorder on entrance into 
service.  He further stated his belief that some of his 
records may be missing.  During the second hearing held in 
September 2005, the veteran testified that he went into 
service in good condition and came out with a bad lung.  He 
reported that he was hospitalized during service for 
respiratory problems at Lowry Field in Colorado.  He further 
stated that since then he had problems with shortness of 
breath.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a lung disorder fails to address the 
inadequacies of the appellant's claim at the time of the 
prior denial in February 1964.  In this respect, the 
additional evidence submitted does not contain any competent 
evidence to suggest that the veteran had lung disease due to 
service.  The Board notes that the additional medical 
statement which has been presented does not contain any 
medical opinion relating a current lung disorder to service.  
The Board also notes that the veteran's testimony is not 
sufficient to reopen the claim.  The Board notes that the 
veteran's testimony of having been hospitalized in service at 
Lowry field for a respiratory disorder is contradicted by a 
service medical record in his claims file dated in December 
1944 which reflects that the veteran was treated at the 
hospital at Lowry Field for abdominal cramps.  The only 
diagnosis was gastro-enteritis, acute, catarrhal, cause 
undetermined.  A respiratory disorder was not noted.  
Moreover, even if his testimony were to be accepted as true, 
the veteran is not competent to testify as to whether any 
post service respiratory disorder first diagnosed many years 
after service is related to any incident or illness in 
service.  

Consequently, the Board finds that the evidence received 
since the February 1964 RO decision regarding the claim for 
service connection for a lung disorder is not sufficiently 
significant to warrant reconsideration of the merits of the 
claim.  The additional evidence presented since February 1964 
does not raise a reasonable possibility of substantiating the 
claim.  As the evidence received since the RO decision to 
deny service connection for a chronic lung disorder is not 
new and material, the claim for service connection for a lung 
disorder may not be reopened.  The prior decision denying the 
claim remains final.  

II.  Whether There Is New And Material Evidence To Reopen A 
Claim
 For Service Connection For Migraine Headaches.

Initially, the Board notes that it appears that the RO has 
treated the claim for service connection for migraine 
headaches as a "reopened" claim.  However, the question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The appellant's claim for service connection for migraine 
headaches was previously denied by the RO in June 1964 and 
February 1965 on the basis that the service records made no 
mention of a claimed head injury and a VA examiner in April 
1964 concluded that there was no connection between the 
alleged head injury and the current migraine headaches.  

The evidence which was of record at the time of the original 
decisions included the service medical records which 
reflected that the veteran reported complaints of headaches 
September 1944 and again in May and June 1945.  A record 
dated later in June 1945 indicated that the veteran was 
improved.  

The service medical records do not contain any diagnosis of a 
chronic disorder such as migraine headaches.  There was also 
no mention of a head injury.  The report of a medical 
examination conducted in July 1946 for the purpose of 
separation from service shows that there were no notations 
pertaining to headaches.  It was noted that there were no 
neurological diagnoses.  

The previously considered evidence also included a VA 
examination report dated in January 1964.  The report shows 
that the veteran complained of having severe headaches.   A 
special VA neuropsychiatric examination report dated in April 
1964 noted that the veteran said that his headaches had been 
periodic since 1945.  He said that they were associated with 
an alleged head injury in service.  Symptoms of blurry vision 
and nausea were also noted.  He reported that the injury 
occurred on an airplane when it hit an air pocket.  He was 
vague as to when, following the injury, the headaches began.  
It was noted that an EEG and a skull X-ray showed no positive 
findings.  The impression was migraine, from history, medical 
treatment documentation not yet available.  The examiner 
stated that "At this time, I see no connection medically 
between the alleged head injury and the migraine."  

An associated VA radiology report dated in January 1964 
reflects that an X-ray of the veteran's skull was interpreted 
as showing no evidence of recent or residual trauma of the 
vault of the skull.  

A memorandum dated in April 1964 from the Chief of outpatient 
service at a VA hospital reflects that "Complete 
neurological and psychiatric examination, including an EEG 
and skull X-rays, indicates at this time that there is no 
relationship between the head injury and present complaints 
of headaches diagnosed as migraine."  

A VA Request For Information form dated in June 1964 reflects 
that the VA requested additional service records, to include 
sick call records and morning reports.  However, it was 
reported by the Military Personnel Records Center that no 
medical records were found.  

In the rating decision of June 1964, the RO noted that the 
service records made no mention whatsoever of the alleged 
head injury claimed by the veteran.  The RO further noted 
that when examined by the VA it was concluded that there was 
no connection between migraine headaches noted on the VA 
examination and the alleged head injury.  Accordingly, the RO 
concluded that migraine headaches were not incurred in or 
aggravated by service.  The veteran was notified of the 
decision and he filed a notice of disagreement in October 
1964.  The RO issued a statement of the case in December 
1964.  

The veteran subsequently submitted a lay statement from L.J. 
dated in November 1964.  The statement was to the effect that 
he served with the veteran and recalled that the veteran 
complained of headaches and being on sick call.  He further 
stated that he believed that the veteran had been 
hospitalized in service.  The RO subsequently confirmed 
through the Military Personnel Records Center that L.J. had 
served in the same organization as the veteran until July 28, 
1945.  Nevertheless, in a decision of February 1965, the RO 
confirmed the denial of service connection for migraine 
headaches.  The RO issued a supplemental statement of the 
case in March 1965, but the veteran did not submit a 
substantive appeal.   The rating decisions are therefore 
final.  38 U.S.C.A. § 7105(c).

The veteran has requested that his claim for service 
connection for migraine headaches be reopened.  As was noted 
above, a final rating or Board decision may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. §§ 7104, 7105(c).  However, 
under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

The amended version of 38 C.F.R. § 3.156(a) (which is 
applicable to the veteran's claim for a lung disorder) is 
effective only for claims filed on or after August 29, 2001.  
66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a)).  Therefore, this new version does 
not apply to the claim for migraine headaches as the 
veteran's request to reopen that particular claim was 
received in January 2000.  

Under the previous version of 38 C.F.R. § 3.156(a), "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

The additional evidence which has been presented includes 
testimony given by the veteran which is to the effect that he 
sustained a head injury in service and subsequently developed 
a chronic headache.  The Board notes that such testimony is 
cumulative and redundant as it essentially duplicates the 
previously considered evidence.  In this regard, the 
veteran's contentions and the claimed history were fully 
noted in the examination report which was considered in 
connection with the prior denial of the claim.  They are not 
new, as the appellant had asserted such at the time of the 
previous rating decisions.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  For these reasons, the testimony, does 
not serve as a predicate to reopen a previously disallowed 
claim under the facts of this case. 

Similarly, the veteran has presented a new written statement 
from L.J. dated in May 2000.  In the statement L.J reports 
that he visited the veteran in a service hospital in the Fall 
of 1945 where the veteran was being treated for chronic 
headaches.  The Board notes that this statement essentially 
duplicates the account which L.J. gave at the time of the 
previous decision.  Therefore, it is not new evidence.  

The Board also notes that the veteran has submitted a lay 
statement from his brother dated March 2001 which is to the 
effect that he recalled that the veteran did not have 
migraine headaches before service, but often complained of 
such headaches after his release from service.  He concluded 
that this condition was the result of an accidental blow to 
the head which occurred while the veteran was in service 
during World War II.  However, lay persons are not competent 
to give a medical opinion as to diagnosis or causation.  
Therefore, the statement is not new and material evidence, 
and is insufficient to reopen the claim. See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Finally, the Board notes that the veteran has presented a 
letter from Juan Falla, M.D., in which the doctor reports 
that the veteran has been under his care since October of 
1997.  He stated that he had treated the veteran for numerous 
problems, including migraine headaches.  He stated that "It 
is my opinion that it is as likely as not that [the 
veteran's] headaches are related to trauma he sustained while 
in the military."  In reviewing this item of evidence, the 
Board notes that the fact that the veteran has migraine 
headaches is not new information.  It was already established 
at the time of the previous rating decisions that the veteran 
had been diagnosed with that disorder after service.  In 
addition, with respect to the statement linking the headaches 
to trauma in the military, the Board notes that the doctor 
did not provide an explanation for that conclusion.  The 
Board notes that there is no clinical data or other rationale 
to support his opinion; nor is there anything otherwise in 
the record that would give it substance.  A bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim and is considered purely 
speculative.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  For these reasons, the Board finds that the 
additional post service medical record adds no additional 
material information.

In summary, the evidence added to the record since the prior 
rating decisions is cumulative and redundant, and does not 
bear directly and substantially on the question of whether 
the veteran incurred migraine headaches as a result of 
service.  It is not so significant that it must be considered 
to fairly decide the claim.  What is still lacking is both 
objective corroboration of a head injury in service, and a 
competent and supported medical opinion relating the current 
migraine headaches to service.  As such, the additional 
evidence is not "new" and "material," as defined in 38 C.F.R. 
§ 3.156(a), and the veteran's claim for service connection is 
not reopened.


ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for a chronic lung 
disorder.  The request to reopen the claim is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for migraine headaches.  
The request to reopen the claim is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


